Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, 15, 17-23 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, Havenly.com Internet Archive from 4/15/2017, (hereinafter “Havenly”), in view of Hoguet USPPN 2009/0138113, (hereinafter “Hoguet”), in view of Mohammed et al. USPPN 2014/0025660 (hereinafter “Mohammed”), in view of Ganong et al. USPPN 2017/0124385 (hereinafter “Ganong”).

Regarding claim 1, Havenly teaches storing, on a network site, room photographs received from a first client device of an expert user that is designated as an expert on the network site, each room photograph depicting a set of different types of physical items included in the room photograph by the expert user; (https://havenly.com/what-you-get/, Pages 1-3, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done,  A Designer (expert user) that has been designated by Havenly, selects (likes) a plurality of items including a 

Examiner’s Note: All of the items are stored for the user to view in the previous Havenly projects.

generating, on the network site…, comprising item … identifying each physical item in each of the room photographs, each item … depicted in a same room photograph of the room photographs uploaded by the first client device; (https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done, The website stores each item depicted in a room of items given from the expert, in a plurality of different room configurations, as uploaded by the expert)
receiving, from a second client device of a non-expert user designated as a non-expert on the network site, criteria data specifying a design motif for physical items; (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user (non-expert), who is paying for the designer’s expertise, picks their style (design motif) on their device which is used to pair them with a designer and provide the style for the items in their design)
causing, on the second client device, presentation of a plurality of physical items on the network site that correspond to the criteria data, the plurality of physical items including a first item of a first item type and a second item of a second item type, (https://havenly.com/what-you-get/, Pages 1-4, Ideas 1-3, 
automatically updating, on the second client device, the presentation with an updated plurality of physical items that depict the replacement item replacing the first item. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project on their device)
Havenly does not explicitly teach selecting one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having a new price level that is different from a current price level of the first item; and
Hoguet teaches selecting one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having a new price level that is different from a current price level of the first item; and (Figures 2 and 7, [0160], [0257], A graphic user interface element allows the user to modify size, color, price, etc. from range of values that are possible for that product using an attribute of the item. The user can refine the search criteria by entering in a new price, multiple items that satisfy the new price level are presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Havenly with the teachings of Hoguet in order to implement a graphical user interface that allows a user to view and adjust the attributes of an 
The combination of Havenly and Hoguet does not explicitly teach a graph database comprising … nodes… each item node connected by an edge in the graph database to one or more other item nodes the first item having a first node that is connected in the graph database to a second node of the second item; applying a graph database query against the graph database to identify additional nodes of candidate items of the first item type that are connected to the second node of the second item type
Mohammed teaches a graph database comprising … nodes… each item node connected by an edge in the graph database to one or more other item nodes (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Nodes relating to users and things (physical items) associated with a user (likes), as well as edges that define relationships between the nodes, are stored in a personal ontology graph on a network comprising the internet)
the first item having a first node that is connected in the graph database to a second node of the second item; (Figures 3, 6 and 7, [0060]-[0067], The first item is connected to the same item that the second item is connected to)
applying a graph database query against the graph database to identify additional nodes of candidate items of the first item type that are connected to the second node of the second item type (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067],[0100]-[0105], [0160], inferences are generated based on items being connected to each other, based on this information, items are presented to the user)
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick graph database node system of Mohammed and incorporate it into the system of the combination of Havenly and Hoguet. The practice of suggesting replacement items that commonly are seen together and match a theme is well known in the interior design community (See Havenly https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done; Houget Figures 2, 5, 7 and 28) and would follow in the graph database world where nodes are already used to associate things used in interior design (Mohammed Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067]). In addition since there are a finite number of identified, predictable potential solutions (i.e. interior design methods) to the recognized need (replacement items that match the theme of a room) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of grouping items that have been previously matched is known)
The combination of Havenly, Hoguet and Mohammed does not explicitly teach connected … based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user;
connected … based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user; (Figure 46, [0210], [0227], [0231], [0235], [0227], people that appear next to each other in a photo are connected by nodes, in addition to people and clothing, furniture can be connected as well)
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick graph database node system of Gangong and incorporate it into the system of the combination of Havenly, Houget and Mohammed. The practice of suggesting replacement items that commonly are seen together and match a theme is well known in the interior design community (See Havenly https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done; Houget Figures 2, 5, 7 and 28) and would follow in the graph database world where people or furniture are connected together based on appearing together in photos (Gangong Figure 46, [0210], [0227], [0231], [0235], [0227]). In addition since there are a finite number of identified, predictable potential solutions (i.e. interior design methods) to the recognized need (replacement items that are known through photographs to match the theme of a room) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of grouping items that have been previously photographed together is known)

Regarding claim 3, the combination of Havenly, Houget, Mohammed and Gangong teach the limitations of claim 1. Havenly teaches the first item and the replacement item are both in a same physical item category …. (https://havenly.com/what-you-get/, Pages 1-2, physical item category) is shown)
The combination of Havenly, Houget does not explicitly teach in the graph database.
Mohammed teaches in the graph database. (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], items are grouped in the graph database)

Regarding claim 4, the combination of Havenly, Houget, Mohammed and Gangong teach the limitations of claim 3. Havenly teaches wherein the same physical item category is from a plurality of physical item categories … including: a first category for a first type of furniture and a second category for a second type of furniture, wherein the first item is in the first category of the first type of furniture and the second item is in the second category of the second type of furniture. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, A layout with items such as a couch (first physical item category), and a rug (second physical item category) is shown)
The combination of Havenly and Hoguet does not explicitly teach in the graph data structure
Mohammed teaches in the graph data structure (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Using a trusted service, the personal information of personal ontology graph may be accessed)

Regarding claim 5, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 1. Havenly teaches wherein the criteria data includes at least one of: modern, minimalism, traditional, shabby-chic, eclectic, farmhouse, industrial, midcentury, rustic, Scandinavian, tropical, Victorian. (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user picks their style on their device, which is modern or costal for example.)

Regarding claim 6, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 1. Havenly teaches wherein the presentation is a three dimensional (3D) room render comprising 3D models of physical items. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project as it would be in their house (image or an environment) on their device.)

Regarding claim 7, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 6. Havenly does not explicitly teach wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item.
Houget teaches wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], A user choses product sets with first physical 

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 21, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 22, it is the computer readable medium embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 8-9, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, in view of Hoguet, in view of Mohammed, in view of Ganong and in further view of Havenly.com Internet Archive from 5/11/2017, (hereinafter “Havenly 2”).

Regarding claim 8, the combination of Havenly, Hoguet, Mohammed, Ganong teach the limitations of claim 1. Havenly teaches wherein the request is generated on the second client device using a Graphical User Interface (GUI) element, and
The combination of Havenly and Hoguet does not explicitly disclose wherein the graph database query is generated in response to a request from the second client device, (https://havenly.com/what-you-get/, Pages 1-2, https://havenly.com/how-it-works/, What They've done, Two to four examples are generated, at the request of the user on their device, that satisfy the criteria data of the request, each example contains objects previously selected by the Designer that meet the search criteria)
Mohammed teaches wherein the graph database query is generated in response to a request from the second client device, ([0043], [0100]-[0105], Based on the actions performed by the users device, the inference engine identifies items for the user device)
The combination of Havenly, Hoguet and Mohammed does not explicitly disclose wherein the room photographs are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element.
Havenly 2 teaches wherein the room photographs are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element. (https://havenly.com/, Page 2, The Designer Brooke 
One of ordinary skill in the art would have recognized that applying the known technique of multiple webpages on a single website, including one that contains profiles of the designers for the prospective users to view, as taught by Havenly 2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique, multiple webpages, of Havenly 2 to the teachings of the combination of Havenly, Hoguet and Mohammed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate multiple webpages and visualizations to help a user decorate the interior of their house. Further, showcasing the work of a designer, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would help the user to pick the designer that best fits their interior decorating needs.

Examiner’s Note: In the interest of compact prosecution, it is being shown that both references teach the claimed subject matter. 

Regarding claim 9, the combination of Havenly, Houget, Mohammed, Ganong and Havenly 2 teach the limitations of claim 8. Havenly does not explicitly teach wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items.
Houget teaches wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], Multiple items, sinks, are presented that satisfy the new price level and other search criteria; as only sinks are presented, they are the only item category that is adjusted; As the display is populated with the items chosen, the previously selected items will be constant and the updated sink with the updated price will be selected) 

In regards to claim 19, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 23, it is the computer readable medium embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Saxena et al. USPPN 2018/0300757: Also teaches the creation of a graph database with objects connected that appear together or that are frequently purchased together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147